Title: To Thomas Jefferson from Ambrose Spencer, Thomas Tredwell, and Morgan Lewis, 11 April 1804
From: Spencer, Ambrose,Tredwell, Thomas
To: Jefferson, Thomas


          
            Sir,
            Albany April 11th. 1804
          
          It having been intimated to us, that Stephen Thorn, Esq. is a Candidate for the Office of Commissioner to settle certain claims of our citizens under the late Treaty with Spain—We cheerfully recommend him as a gentleman well qualified for that Commission. His integrity and fidelity to the true interests of his country, we have no doubt may be implicitly relied upon.
          We are, Sir, With the highest respect, your very obed’t Serv’ts.
          
            Ambrose Spencer
            Thomas Tredwell
            Morn: Lewis
          
        